DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
 
Applicant argues (pg. 9) that there is no disclosure in reference to the collision avoidance system that hints towards employing a constraint on the “obstacle avoidance maneuvers” that is based on a previously generated path, and that (pg. 9-10) claim 1 calls for using a path that was generated for (execution) at a first time step as a constraint when generating a path at a subsequent time step. The examiner respectfully disagrees. As previously stated in the office action, Zhu teaches [0055] the decision and planning module may cause changes in the navigation of the autonomous vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step – the path that the vehicle was following before encountering an obstacle, for example, is the path that is generated for the previous time step. In a situation where a new path (the maneuver) is generated, the initial constraint that was employed to generate the path continue to apply as the obstacle avoidance maneuver takes place ([0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; these citations each that the path is generated based on a previous time step, because 

Applicant’s arguments with respect to claim 4 have been fully considered and persuasive. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form. 

Applicant argues (pg. 11-12) that the rejection for claim 8 does not include a discussion or mapping of, for example, the claimed “shape based on a predefined function along a heading direction of the vehicle within the drivable area.” The Examiner respectfully disagrees. The predefined function may for example be quadratic or constantly expanding with the distance away from the vehicle ([0018] of the specification). Zhu does teach [0070] calculating an optimal reference line using quadratic programming in order to generate a path within the drivable area, which optimizes all candidate movements for all points on the reference line, wherein the path cost identifies heading, curvature, and distance with respect to the reference line. 

Applicant argues (pg. 12) that Slutskyy merely describes increasing the maximum change in steering angle, and does not discuss increasing the distance between two lateral boundaries until a path can be formed in an allowable area. The Examiner respectfully disagrees with a newly introduced portion of the Slutskyy reference. Slutskyy does teach [0150] denoting a predicted lateral clearance between the . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhu et al. (U.S Patent Publication No. 2019/0080266; hereinafter “Zhu”).

Regarding claim 1, Zhu teaches a method for path planning for an autonomous or semi-autonomous vehicle (Zhu [Abstract] possible paths for routing an ADV are generated), the method comprising: 
obtaining a drivable area of a surrounding environment of the vehicle (Zhu [0048] the perception module processes and analyze the sensor/camera data to identify objects and features in the environment of the autonomous vehicle, such as roadway boundaries, other vehicles, etc., and the computer system may use the data to map the environment, which would provide a drivable area);  
generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a path generated for a previous time step (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0055] the decision and planning module may cause changes in the navigation of the autonomous vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step; [0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; these citations each that the path is generated based on a previous time step, because the path is generated at what is considered the previous time step, until an obstacle shows up, 
Claim 14 rejected under the same rationale as claim 1.

Regarding claim 2, Zhu teaches the method according to claim 1, wherein the step of generating a path within the drivable area for the time step t comprises: 
computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path (Zhu [0061] the cost function is used to determine the path to be taken, wherein cost functions are based on the characteristics for the path, such as a curvature of the route path, distance to the reference line or objects, etc.); 
computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics (Zhu [0070] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to 
solving an optimization problem based on the computed cost function and the computed predefined set of constraints (Zhu [0075] the path planning module recalculates or optimizes the reference line based on the path cost in view of obstacles/boundaries); 
forming the path based on the solved optimization problem (Zhu [0075] the path planning module recalculates or optimizes the reference line based on the path cost in view of obstacles/boundaries).  

Claim 15 rejected under the same rationale as claim 2.

Regarding claim 6, Zhu teaches the method according to claim 5, wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed (Zhu [0070], [Fig. 6] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to recognize obstacles that may be artificial formed barriers (two lateral boundaries that make up a barrier, according to the embodiment in Fig. 6), not searching such geometric spaces (only searching the drivable area) when generating a path).

Regarding claim 10, Zhu teaches the method according to claim 1, wherein the at least one constraint based on a path generated for a previous time step is based on a path generated for a directly preceding time step t-1 (Zhu [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0055] the decision and planning module may cause changes in the navigation of the autonomous 

Regarding claim 11, Zhu teaches the method according to claim 1, wherein the predefined set of characteristics comprise at least one of a path smoothness level, a distance to lane center, a length of the path (Zhu [0042-0043] when the reference route is being generated, the midpoints of two opposing curbs can be found and used to calculate the reference points to generate a line of controlling the vehicle; [0061] when generating and selecting path candidates, the curvature of the route path, distance from the vehicle to perceived obstacles (which may be boundaries) can be known. If the mid-points can be found to be used as reference points for the path, and the distance from the vehicle to obstacles (boundaries) can be known, the distance to lane center is inherently known). 

Regarding claim 12, Zhu teaches the method according to claim 1, wherein the predefined set of constraints further comprise at least one of a minimum turning radius of the vehicle, a length of the vehicle, a width of the vehicle, a height of the vehicle, a ground clearance of the vehicle, and at least one lane boundary (Zhu [0070], [Fig. 6] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to recognize obstacles that may be artificial formed barriers (two lateral boundaries that make up a barrier, 

Regarding claim 13, Zhu teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method according to claim 1 (Zhu [0108] the non-transitory machine-readable medium stores instructions for the vehicle to perform any of the present methodologies).

Regarding claim 19, Zhu teaches a vehicle comprising: a perception system comprising at least one sensor for monitoring a surrounding environment of the vehicle; a control device according to claim 14 (Zhu [0048] the perception module processes and analyze the sensor/camera data to identify objects and features in the environment of the autonomous vehicle, such as roadway boundaries, other vehicles, etc., and the computer system may use the data to map the environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Hoedt et al. (U.S Patent Publication No. 2019/0143974). 

Regarding claim 5, Zhu teaches the method according to claim 1, wherein a path is generated for the previous time step towards a traveling direction of the vehicle (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules).  
Yet, Zhu does not teach the at least one constraint based on the path generated for the previous time step comprises two lateral boundaries extending from the path.
However, in the same field of endeavor, Hoedt does teach the at least one constraint based on the path generated for the previous time step comprises two lateral boundaries extending from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s system of generating a path by having two lateral boundaries that extend from the generated path, as taught by Hoedt, for the purpose of ensuring that the path complies with the physical limits of the vehicle and quality that is time-optimal (Hoedt [0011]).

Claim 16 is rejected under the same rationale as claim 5.

Regarding claim 8, the combination of Zhu and Hoedt teaches the method according to claim 5. While Zhu does teach the path having a shape based on a predefined function along a heading direction of the vehicle within the drivable area (Zhu [0070] the path planning module uses the initial constraint (the path generated from the previous time step, which is the path generated before any obstacles) in order to recalculate an optimal reference line using quadratic programming, which is a predefined function, wherein the path is generated within the drivable area), Zhu does not teach wherein the two lateral boundaries have a 20first portion having longitudinal extension parallel to the path generated from the previous time step. 
However, in the same field of endeavor, Hoedt does teach wherein the two lateral boundaries have a 20first portion having longitudinal extension parallel to the path generated from the previous time step (Hoedt [0035] Fig. 2 displays possible courses that are bounded by 2 lateral lines on each side of the predicted path).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s system of generating a path with a shape based on a predefined function by having two lateral boundaries that extend from the generated path, as taught by Hoedt, for the purpose of 

	Claim 17 is rejected under the same rationale as claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Slutskyy et al. (U.S Patent Publication No. 2020/0132488; hereinafter “Slutskyy”). 

Regarding claim 7, Zhu teaches the method according to claim 6. Yet, Zhu does not teach that that if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing a distance between the lateral boundaries until the portion of the path can be formed within the allowable area. 
However, in the same field of endeavor, Slutskyy does teach that if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing a distance between the lateral boundaries until the portion of the path can be formed within the allowable area (Slutskyy [0101] the boundaries of the obstacle is identified; based on the identified obstacles, [Fig. 15] [0153] Fig. 15 shows that if the path that was generated cannot be used due to obstructions, the lateral distance is increased further than the travel segment in order to avoid obstacles/construction zone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s path planning module that generates a path within lateral boundaries by increasing the lateral distance of the boundaries, away from the obstacles, as taught by Slutskyy, for the purpose of generating an optimal trajectory and providing an instruction for the vehicle to travel from one spatiotemporal location to another (Slutskyy [0005]). 
. 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Hoedt, further in view of Berntorp et al. (U.S Patent No. 9,568,915; hereinafter “Berntorp”).

Regarding claim 3, Zhu teaches the method according to claim 3, and a step of computing the cost function. Yet, Zhu does not teach wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.  
However, in the same field of endeavor, Berntorp does teach wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.  
However, in the same field of endeavor, Berntorp does teach wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca (Berntorp [col. 15 lines 33-65] the motion planning system selects a motion subject to minimizing a cost function calculated by the equation provided in the citations, wherein the position and velocity of the vehicle is used, which is used to provide the vector value of the cost function. The cost function is expressed as an integral, which means there are plurality of values, and can be expressed as a matrix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s invention of generating a path within the drivable area and computing the cost function by forming a cost function vector and matrix as taught by Berntorp, for the purpose of optimizing the criteria in vehicle controls, such as choosing the most optimal path (Berntorp [col. 1 lines 13-27]).

claim 9, the combination of Zhu and Hoedt teaches the method according to claim 8. Yet, the combination of Zhu and Hoedt does not teach wherein the second portion of the two lateral boundaries have a funnel-shaped extension along the heading direction of the vehicle within the drivable area, the funnel-shaped extension being arranged so to expand with a distance away from the vehicle.  
However, in the same field of endeavor, Berntorp does teach wherein the second portion of the two lateral boundaries have a funnel-shaped extension along the heading direction of the vehicle within the drivable area, the funnel-shaped extension being arranged so to expand with a distance away from the vehicle (Berntorp [Fig. 5A] [Col. 10 lines 14-33] Fig. 5A shows that the enclosed drivable area, wherein the motion planner extends the path in a funnel-shape to avoid the obstacle that is in the originally planned path at a distance away). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Zhu and Hoedt’s invention of generating a path within the lateral boundaries by extending the path in a funnel-shape to avoid the obstacles, as taught by Berntorp, for the purpose of optimizing the vehicle control and accounting for uncertainties that may take place in the vehicle surroundings (Berntorp [col. 1 lines 13-27]).

Claim 18 is rejected under the same rationale as claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 11, 13, 14, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 7, 9, 11, 12, 13 and 16 of 16,553,901 in view of Zhu et al. (U.S Patent Publication No. 2019/0080266; hereinafter “Zhu”).


16,553,874
16,553,901
A method for path planning for an autonomous or semi-autonomous vehicle, the method comprising:
A method for path planning for an autonomous or semi-autonomous vehicle, the method comprising:
obtaining a drivable area of a surrounding environment of the vehicle;
obtaining a drivable area of a surrounding environment of the vehicle;
generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path and a predefined set of constraints,
generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints,
wherein the predefined set of constraints comprise at least one constraint based on a path generated for a previous time step.
wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle.


The current application claims a method for path planning constraint based on a path generated for a previous time step (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0055] the decision and planning module may cause changes in the navigation of the autonomous vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step; [0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; these citations each that the path is generated based on a previous time step, because the path is generated at what is considered the 
Meanwhile, the copending application No. 16,553,901 claims the same method for path planning with constraint based on a current pose of the vehicle. However, the Zhu reference also teaches that the planning module may plan a target position (which is part of the target path) for the current cycle (the next predetermined amount of time), based on the target position planned in a previous cycle (which is now the previous time step) (Zhu [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the path planning module as taught by Zhu to generate a path based on both a previous time step, and the current pose of the vehicle, for the purpose of optimizing vehicles operating in autonomous modes via accurate motion planning and controls (Zhu [0003-0004]).  
The same analysis is applied to all of the independent claims. 
The dependent claims 2, 3, 4, 6, 7, 11, 13, 15 and 19 in the current application and 2, 3, 4, 6, 7, 9, 11, 13 and 16 in the copending application are identical (the matching claims are listed in order) and the same rejections are applied. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665